Joseph A. Suozzi, J.
Although unopposed, this motion by attorneys for an uninsured defendant in a personal injury action, to withdraw as his counsel, on the eve of trial, is denied. Movant simply states that his bill was only partially paid and that his client failed to follow directions. More factual detail is required before the court will permit counsel to withdraw. There must be a showing of good cause and reasonable notice before an attorney will be permitted to terminate his relationship with a client (Grittano v. Flannery, 21 Misc 2d 91; Mambrino v. State of New York, 30 Misc 2d 990).